PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/822,972
Filing Date: 27 Nov 2017
Appellant(s): Resch et al.



__________________
Kelly H. Hale 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 05, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
(2) Appellant’s arguments directed to claim objection have been fully considered. The claim objection has been withdrawn on the last office action. Therefore, the arguments are moot. 
(3) Withdrawn Rejection
Appellant’s arguments directed to double patenting rejection have been fully considered. The double patenting rejection is hereby withdrawn.  
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grube et al. (US 2011/0264717 A1), hereinafter Grube in view of Colgrove et al. (US 2012/0066449 A1), hereinafter Colgrove. 
(4) Response to Argument

Invention
The claimed invention is system and method for dispersed storage of data, distributed task processing of data, computing device include input/output interfaces, RAID system uses error correction to encode data for storage (Appellant’s original specification ([0002], [0005]).  
Claim limitations and Prior arts
	Grube teaches dispersed storage network for encoded data slices, RAID adds parity data across the array, encoded data slice perform error coding on dispersal storage function ([0013], [0148]). Colgrove teaches correcting code performing partity information on storage devices. The device group can be RAID groups. Input output read request to the device groups, detecting error rate for the device ([0063], [0068]).
Appellant’s arguments have been fully considered but they are not persuasive.
 (A)	With respect to Appellant’s arguments on pages 15-19, “under 103(a)…the office erred in finding that the prior art discloses (a) identifying a read prioritization scheme and/or (b) using the read prioritization scheme to select from the set of SUs to issue read requests to…RAID does not employ dispersed error encoding…claim 1…claim 14 and 19..allowable..reason are applicable in…claims 2-13, 15-18 and 20 over the same rejection”.     
The Examiner respectfully disagrees. The arguments however are not persuasive for several reasons. Grube in view of Colgrove teaches each and every elements of the claim recited limitations for several reasons, which have been addressed in the detailed office action and per the arguments presented below.
The Examiner wrote all arguments from the Appellants on pages 15-19 above. However, the Examiner identified each of the arguments separately and addressed each of the arguments and claim limitations as below: 
	(i) 	In the office action it was clearly indicated that Grube teaches the claimed invention except for the limitations of read prioritization scheme or the read prioritization scheme. In the same field of endeavor, Colgrove teaches the limitations of read prioritization scheme or the read prioritization scheme. Colgrove teaches input/output (I/O) request to the storage devices, detecting errors on the storage device, perform scheduling operations ([0063]), initiate, receive read request, making priority of the request, scheduling algorithm associate with the read/priority of the request reconstruct a read as an expectation that original request may serviced indicated error ([0074]), the read request has a given priority, and wherein the storage controller is configured to schedule both of the at least two read requests with a same priority as the given priority. Schedule each of the at least two read requests to have a different priority from one another (claims 9-11) [e.g. in this feature, Colgrove teaches an error can be detected, I/O initiate read request. The read request associated with given priority or different priority. These read request and priority associated with a scheduling algorithm. As the read request and priority performing by organizing an activity or maintaining a plan. Hence, the disclosed feature teaches “read prioritization scheme”].
(ii)	Further, Colgrove teaches the limitations of read prioritization scheme or the read prioritization scheme (see Colgrove, receive a read request targeted to a data storage medium and identify at least a first storage device of the plurality of storage devices which contains data targeted by the read request. In response to either detecting first storage device, generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices ([0012]), the I/O scheduler evaluate number or requests, priority of requests currently pending for a given device, scheduler to reconstruct the request and returning results. Reconstruct read request inherit priority level of the original read request. Issuing, predicting priority level of request for first, second devices accordingly ([0076]-[0077]). [e.g. disclosed features teaches obtaining/generating read request for plurality of the storage devices, the read request have priority level of request. Scheduler for performing, organizing, planning read request to one more devices by following priority level of request. Thus, the features disclosed the claim recited limitations of read prioritization scheme or the read prioritization scheme].
(iii)	Furthermore, Colgrove teaches performing read operations of plurality of devices (abstract), storage devices partitioned on two or more device groups, scheduler track each of the devices, make decision which requests corresponding to storage device ([0061]) determining priority of requests, scheduling each of two read requests have a different priority from one another ([0074], claim 23) [e.g. read requests associated with priority of requests, tracking each of the devices or storage devices, prioritize the request described the claim recited limitations of  read prioritization scheme or the read prioritization scheme].
Grube teaches the limitations of based on the…prioritization..., selecting a read threshold number of SUs from the set of SUs storing the set of EDSs. Grube teaches dispersed storage network (DSN) storage information for each of the one or more required encoded data slices (EDS) (abstract), identify data storage units/block/slices of the data. Identify (e.g. select) slices of the data file, data block based on read command, user to authorize access (e.g. select) the requested data ([0063]), a threshold number of data storage units storing the requested data, receiving read command ([0064]), storing data slices include prioritization scheme, for managing, optimization performance in the computing system ([0079], [0091]) [as Grube teaches dispersed storage network include storage information and encoded data slices. Identify data block/slices based on read command. A threshold number of data storage units storing the requested data which has read command. The data storage slices have priority indicator, pillar width, read threshold. Therefore, Grube teaches the claim recited limitations of “based on the…prioritization..., selecting a read threshold number of SUs from the set of SUs storing the set of EDSs”.
It appears that Appellant’s incorrectly attacked the Colgrobe individually, while not considering if the combination of Grube and Colgrove's teachings in fact renders these claims obvious. Appellant is reminded, "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981)",  pursuant to MPEP § 2145 (IV).
(iv) 	In addition, Colgrove also teaches the claim recited limitations of “selecting a read threshold number”. Colgrove teaches identifying plurality of storage devices which contains data targeted by the read request ([0012]), storage devices used correcting code for parity ([0068]), In response to detecting the rate of requests has fallen below a threshold, the storage controller is configured for N devices of the plurality of devices in the RAID group is performing a scheduled long latency operation at any given time. Determine a priority with which to schedule each of the at least two read requests based upon a state of a device to which a read of the at least two read requests is directed (claims 6 and 20). As such, Colgrove also teaches the claim recited limitations of “selecting a read threshold number”.
Therefore, taken alone or the combination of the references teach the claim recited limitations.
(v) 	As explained in the last office action that Grube teaches the claim recited limitations of identifying a..prioritization….for the read request; based on the…prioritization..., selecting a read threshold number of SUs from the set of SUs storing the set of EDSs; and issuing read slice requests to each SU of the read threshold number of SUs (see abstract, dispersed storage network include storage information and encoded data slices. Identify data block/slices based on read command, [0050], distributed data storage include number of slices, read threshold value, [0063], read command, [0070], [0091], distributed data storage include priority indicator, pillar width, read threshold, encoding method, [0175]).
Therefore, Grube teaches the claim recited limitations and taken alone or the combination of the references teach the claim recited limitations.  
(vi) 	Appellant’s arguments directed to “Colgrove discloses reconstruct read request as an alternative response to a read request” are not persuasive.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). (MPEP § 2111, 2181).
(vii) 	Appellants arguments directed to “RAID does not employ error encoding, no using dispersed error encoded EDSs, no disclosure prioritizing between the devices (in the example) of a 4+2 RAID group to select a threshold number of volumes is not possible and would be, frankly illogical”. These arguments are not persuasive. A 4+2 RAID group etc, are not recited in the claims. As such the arguments are moot. Further, Grube teaches the claimed invention including the limitations of dispersed error encoded EDSs, pillar width, read threshold numbers (see Grube, abstract, [0050], [0063], [0070], [0091-[0092]), which have been described above in detail. Colgrove teaches additional limitations as recited in the claims. Furthermore, Colgrove teaches correcting code and read threshold numbers (see [0068], claims 6 and 20). Therefore, take alone or the combined references teach the claim recited limitations.  
(B)	Appellant’s invention is directed to system and method for dispersed storage of data, distributed task processing of data, error encoding data slices, computing device include input/output interfaces, RAID system uses error correction to encode data for storage (Appellant’s original specification ([0002], [0005]). 	Grube teaches dispersed storage network for encoded data slices, RAID adds parity data across the array, encoded data slice perform error coding on dispersal storage function ([0013], [0148]). Colgrove teaches correcting code performing partity information on storage devices. The device group can be RAID groups. Input output read request to the device groups, detecting error rate for the device ([0063], [0068]).
It is clear that the references are directed to the same or similar problem with which the appellant-inventor was concerned. The references are analogous art and they are combinable. Appellant’s fails to consider each of the references entirely, while taken alone or combination the references clearly teach the claim recited limitations. It is a well settled rule that a reference must be considered not only for what it expressly teaches but also for what it fairly suggests. See In re Burckel, 592 F.2d 1175,201 USPQ 67 (CCPA 1979) and In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976) as well as In re Bode, 550 F.2d 656, 193 USPQ 12 (CCPA 1977) which indicates such fair suggestions to unpreferred embodiments must be considered even if they were not illustrated. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, it is an equally well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
	Further, the Examiner respectfully maintains that the three criteria for establishing a prima facie case of obviousness under 35 USC § 103 were satisfied with respect to the claim in question. In each of these claims the Examiner has identified a suggestion or motivation to modify a reference or combine references; a reasonable expectation of success in making the modification or combination; and has shown that the prior art teaches or suggests all the claim limitations. The references are analogous art. As such, the Examiner maintains that approved rationale for combining the references was used. It is well settled rule that reference need not duplicate the limitations of a claim word for word in order to teach or suggest limitations. In re  Bond, 910 F.2d 831, 832-22 (Fed. Cir. 1990).
Any other arguments made by Appellant’s are the similar argument and are moot for the reason set forth above. Examiner maintains that the prior arts teach each and every element of the claim recites limitations which have been discussed, per the arguments set forth supra.
In summary, Appellant arguments are not persuasive per the arguments presented supra.
For those reasons, it is believed that the rejections should be sustained. 

 Respectfully submitted,
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                                                                                                                                                                                            
March 10, 2021

Conferees:
/HOSAIN T ALAM/            Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                            
                                                                                                                                                                               
	/CRESCELLE N DELA TORRE/            Primary Examiner                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.